IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-92,035-02


                      EX PARTE VICTORIA RAY RENDON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2020CR6864W-W1 IN THE 186TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of theft and sentenced to six months in the State Jail. Applicant,

through habeas counsel, filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

        Applicant complains that her theft offense was a misdemeanor and not a felony. The theft was

charged as a state-jail felony because the State alleged that Applicant had two prior theft convictions.

See TEX PENAL CODE §31.03. Applicant, however, had no final conviction for one of the prior thefts

because Applicant successfully completed deferred-adjudication in that cause. Ex parte Langley, 833

S.W.2d 141 (Tex. Crim. App. 1992). The trial court details all of Applicant’s prior convictions and

concludes that there was no other theft conviction that could have been properly pled. Ex parte
                                                                                                   2

Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013). The trial court has entered findings and

recommends that habeas relief be granted. The trial court’s findings are supported by the record and

applicable law. Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006). The offense was a

misdemeanor and not a felony.

       Relief is granted. The judgment in cause number 2020CR6864W in the 186th District Court

of Bexar County is set aside, and Applicant is remanded to the custody of the Sheriff of Bexar County

to answer the charges as set out in the information. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 13, 2021
Do not publish